         Case 1:18-cr-00442-AJN Document 126 Filed 10/30/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                                   10/30/20
SOUTHERN DISTRICT OF NEW YORK


  Miguel Zubiate,

                         Movant.
                                                                       18-cr-442 (AJN)
                  –v–                                                 20-cv-9064 (AJN)

  United States of America,                                               ORDER

                         Respondent.


ALISON J. NATHAN, District Judge:

       The Court, having concluded that the motion brought under 28 U.S.C. § 2255 should not

be summarily denied as being without merit, hereby ORDERS that the Clerk of Court

electronically notify the Criminal Division of the U.S. Attorney’s Office for the Southern District

of New York that this order has been issued.

       By December 30, 2020, the U.S. Attorney’s Office shall file an answer or other pleading

in response to the motion, serve Mr. Zubiate with a copy of that response, and file proof of

service on the public docket. Mr. Zubiate shall have 60 days from the date on which he is served

with Respondent’s answer to file a reply. Absent further order, the motion will be considered

fully submitted as of that date.

       All further papers filed or submitted for filing must include the criminal docket number

and will be docketed in the criminal case. The Clerk of Court is respectfully directed to mail this

Order to Mr. Zubiate and to note that mailing on the public docket.

       SO ORDERED.
 Dated: October 30, 2020
        New York, New York
                                                 ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
